/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    September 21, 2015

                                   No. 04-14-00811-CV

                     Randy COLEMAN and Jim Coleman Company,
                                 Appellants

                                             v.

                                       Ralph DEAN,
                                         Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 11-04-49987-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
       The Appellant, Randy Coleman’s, motion for extension of time to file motion for
rehearing and motion for extension of time to file rehearing en banc are GRANTED. The
motions are due on October 2, 2015.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court